EXHIBIT 10.4


GLOBAL GEOPHYSICAL SERVICES, INC.


2006 INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective February 5, 2010)


First Amendment
 
Global Geophysical Services, Inc. (the “Company”), having reserved the right
under Section 7.7 of the Global Geophysical Services, Inc. 2006 Incentive
Compensation Plan, as amended and restated effective February 5, 2010 (the
“Plan”), to amend the Plan, does hereby amend the Plan, effective as of May 24,
2013, as follows:
 
1. The first two paragraphs of Section 1.2(g) of the Plan are hereby amended to
read as follows:
 
“(g)           Committee.  The committee appointed by the Board to administer
the Plan.  If the Company is a Publicly Held Corporation, then, except as
provided in the immediately succeeding paragraph, the Plan shall be administered
by the Committee appointed by the Board consisting of not less than two
directors who fulfill the ‘nonemployee director’ requirements of Rule 16b-3
under the Exchange Act and the ‘outside director’ requirements of Code Section
162(m). In either case, the Committee may be the Compensation Committee of the
Board, or any subcommittee of the Compensation Committee, provided that the
members of the Committee satisfy the requirements of the previous provisions of
this paragraph.
 
The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise. The Board, in its sole discretion, may
retain all powers and duties of the Committee in a single committee or may
allocate the powers and duties of the Committee among one or more separate
committees, and any such separate committee need not satisfy the requirements of
the immediately preceding paragraph if such separate committee is only delegated
the authority to grant Incentive Awards to Participants who are not subject to
Section 16(b) of the Exchange Act. The members of the Committee shall serve at
the discretion of the Board.”
 
2. As amended hereby, the Plan is specifically ratified and reaffirmed.
 
 
1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused these presents to be executed by the
signature affixed hereto in a number of copies this 24th day of May, 2013, all
of which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, effective as of the dates set forth
above.
 



   
GLOBAL GEOPHYSICAL SERVICES, INC.
 
 
 
By:  
/s/ James E. Brasher
   
James E. Brasher, Sr. VP

 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------